Beasley, Judge,
concurring specially.
I concur but must say that the basis of appellant’s complaint is his wrong answer to the question asked on cross-exámination. The evidence which he had introduced included Dr. Walker’s statement for neurological surgery services rendered and included both the $3,400 for the September 13 laminectomy and the $3,200 for the September 20 laparotomy and fusion. The board had allowed the doctor payment under workers’ compensation coverage for only one surgery, pursuant to the procedure provided in OCGA § 34-9-205. Plaintiff, however, claimed in the lawsuit that he was entitled to recover from the negligent defendant and defendant’s employer the cost of both surgeries, because they were medically necessary. Thus, when the cross-examiner asked whether the doctor had not “withdrawn the charges for one of the procedures,” the correct answer would have been to the effect: “no; it is still due to be paid to him (or it has been paid to him).” Instead, plaintiff apparently thought about it narrowly, only in the context of the doctor’s submission to the workers’ compensation board.
That is what drew into the case the pressure to clarify what the plaintiff meant. He wanted to keep from the jury the fact that the peer review committee, made up of other doctors, had considered the charge for two surgeries not “usual and customary,” because of its potential adverse effect on their determination of the second surgery’s medical necessity. But his own testimony, given in answer to a perfectly legitimate question, occasioned it. The question was permissible because the cross-examiner was testing the plaintiff’s right to recover the amount claimed: was it, or was it not, recoverable as damages? Apparently not, as plaintiff later testified that he would not be charged for the second surgery.